UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 7, 2013 HEALTH REVENEUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-173039 99-0363866 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 (Address of principal executive offices) (954) 472-2340 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 7, 2013, the Board of Directors (the “Board”) of Health Revenue Assurance Holdings, Inc. (the “Company” or “HRAA”) appointed Peter Russo and Michael Brainard as members of the Board (the “Appointments”). Family Relationships No family relationship has ever existed between Messrs. Russo and Brainard and the Company. Related Party Transactions Mr. Brainard is the Chief Executive Officer and Director of ResumeBear, Inc., a company with which HRAA has a contract worth approximately $300,000 to provide website development services. Mr. Russo is a consultant for ResumeBear, Inc. Other than those listed above, there are no related party transactions reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K. Director Compensation Each of Messrs. Russo and Brainard are provided compensation in the form of 100,000 non-qualified stock options of the Company’s common stock, with a one year vesting period, once the Company has completed a non-qualified stock option plan. Item 8.01 Other Events. On August 8, 2013, the Company issued a press release announcing the appointment of Messrs. Russo and Brainard, a copy of which is attached to this Report as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d) Exhibits. The following exhibit is furnished herewith: Exhibit Number Description Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 16, 2013 HEALTH REVENUE ASSURANCE HOLDINGS, INC. By: /s/ Andrea Clark Andrea Clark Chief Executive Officer 3
